Title: From George Washington to Elias Boudinot, 17 May 1779
From: Washington, George
To: Boudinot, Elias



Dr Sir,
Middle brook May 17th 1779

Your favor of 4 Oclock yesterday afternoon came to my hands this morning. The suggestions contained in it, I had before heard from New York; but thank you nevertheless for your attention, & communication of them. I have no idea of the Convention Troops being rescued by the detachment from N. Yk but if it shd take Post at the nearest navigation to their cantonmt it would countenance desertion, & be a means of obtaining many of them in that way. I shall endeavour as much as possible to prevent this.
If the Gentn whose name I mentioned to you in my last, is inclined to undertake that business, & should be in want of a little specie for the purposes there expressd I will spare part of my small stock—To know the real strength & situation of the enemy—their detachments. reinforcements⟨—⟩designs—expectations—&ca—is essential. ⟨E⟩qually important may it be, to know, frequently, ⟨w⟩hat Ships of war & other armed Vessels are in the harbour of New York.
The inclosed was brought to me by Genl Thompson. If Mr Pintard will enquire into the truth of the representation, & give or destroy the pass as facts may appear I shall be obliged to him. I am Dr Sir Yr most Obedt Servt
Go: Washington
 